UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 XUNXIAN LIU,

                        Plaintiff,                    Civil Action No. 21-495 (JMC)

                        v.

 SECRETARY OF DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,

                        Defendants.

                                              ORDER
       For the reasons stated in the accompanying memorandum opinion, this Court GRANTS

Defendants’ Motion to Dismiss. ECF 19. Accordingly, the Complaint, ECF 1, is DISMISSED in

its entirety. This is a final appealable order. The Clerk of Court shall terminate this case.

       The Court further DENIES Liu’s Motion for a Hearing, ECF 29; and DENIES Liu leave

to file an amended complaint, ECF 30.

       SO ORDERED.

       DATE: May 4, 2022




                                                                    Jia M. Cobb
                                                               U.S. District Court Judge




                                                  1